In an action to recover damages for personal injuries, etc., the defendants Mahopac Central School District and Catherine White appeal from an order of the Supreme Court, Putnam County (Shapiro, J), dated October 8, 2004, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs.
There are questions of fact requiring the denial of summary judgment (see CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Adams, J.P., Crane, Goldstein and Skelos, JJ., concur.